i a

!
i
|

a

 

eB 14 20

so
eae

peo ns

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x

UNITED STATES OF AMERICA :
19-CR-665 (AJN)
- Vv. -
ORDER
RAYMOND REID COLLINS JR.
Defendant
x

 

It is hereby ORDERED that Dr. Jennifer McCarthy be allowed entrance into the
Westchester Correctional Center, Valhalla, NY, in order to conduct a psychological
evaluation of the above defendant and that they be permitted to enter with a computer
that will be used to administer the necessary tests.

SO ORDERED,

Dated: New York, New York
February \>, 2020

ANY

Hohorable Alison J. Nathan
U.S. District Judge

 
